Citation Nr: 0212579	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-20 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to nicotine dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to nicotine 
dependence. 

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating action of the RO, which, 
inter alia, denied service connection for hypertension, 
nicotine dependence, and COPD.  The veteran was sent notice 
of this decision that same month.  A notice of disagreement 
referring to the "recent decision" was received from the 
veteran in July 2000; however, the RO requested that he 
clarify the specific issues with which he disagreed.  The 
veteran did so in a statement received in September 2000.  A 
statement of the case was issued in September 2000.  A 
substantive appeal was received from the veteran in October 
2000.  


FINDINGS OF FACT

1.  On July 22, 1998, the law was amended to prohibit service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service; 
this new law only applies to claims filed after June 9, 1998.

2.  The veteran's claim of service connection for nicotine 
dependence due to tobacco use was received in May 1999.  

3.  There is no basis for a grant of service connection for 
nicotine dependence, or for hypertension or COPD as secondary 
to nicotine dependence.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for nicotine 
dependence lacks legal merit.  38 U.S.C.A. §§ 1103, 1110 
(West Supp. 2001); 38 C.F.R. § 3.300 (2001). 

2.  The veteran's claim for service connection for 
hypertension secondary to nicotine dependence lacks legal 
merit.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 
(2001).  

3.  The veteran's claim for service connection COPD secondary 
to nicotine dependence lacks legal merit  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1999, the veteran submitted a claim of service 
connection for, among other things, nicotine dependence, 
respiratory problems and hypertension.  In support of his 
claim, he submitted statements from two relatives who dated 
his smoking to service and a private physician who opined 
that the veteran suffers COPD and tobacco abuse and that the 
COPD is due to nicotine dependence.  The physician further 
pointed out that the veteran had smoked cigarettes since 
service. 

The report of an October 1999 VA examination included the 
veteran's report that he had been found to have hypertension 
had been found in service.  The examination yielded a 
diagnosis of poorly controlled hypertension, without comment 
on the etiology of that condition.  

In his September 2000 response to the RO's request that he 
clarify his notice of disagreement, the veteran limited his 
appeal to the issues of nicotine dependence, COPD and 
hypertension and stated that "[a]ll of the above issues are 
a result of my nicotine dependency which began when I started 
smoking in the Army."  

The veteran reiterated his claims in testimony offered at a 
personal hearing before the undersigned Member of the Board 
at the RO in July 2002.  The veteran testified that he 
believed he developed nicotine dependence in service.  He 
further testified that there were no specific records from 
service that would indicate that he had hypertension or COPD 
at that time.  In response to a question from the Board 
Member, the veteran agreed that his claims of service 
connection for hypertension and COPD are based on his 
assertion that he began smoking in service.  (See transcript 
pg. 6).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. § 
1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was eliminated.  Hence, the amendments to § 1110 were 
nullified.  However, this later Act added 38 U.S.C.A. § 1103 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  It does not preclude service 
connection for disease or injury which is otherwise shown to 
have been incurred or aggravated in service, or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period.  This law is only applicable 
to claims filed after June 9, 1998.  That is, for claims 
filed after June 9, 1998, a grant of service connection is 
prohibited for a disability on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products during the veteran's active service.  38 U.S.C.A. § 
1103 (West Supp. 2001).

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300 (2001) (66 Fed. Reg. 18198 Apr. 
6, 2001).  38 C.F.R. § 3.300 provides, in pertinent part, 
"(a) for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service."  38 C.F.R. § 3.300.  Service connection, however, 
is not precluded where the disability or death resulted from 
a disease or injury that is otherwise shown to have been 
incurred or aggravated during service.  Id.  For purposes of 
this section, "otherwise shown" means that the disability 
or death can be service-connected on some basis other than 
the veteran's use of tobacco products during service.  Id.

In the instant case, the veteran has specifically claimed 
that hypertension and COPD are related to nicotine dependency 
that he asserts is related to service.  He does not contend, 
and the evidence does not suggest, any other basis for the a 
grant of service connection for hypertension or COPD.  As 
such, the Board's consideration of the claims of service 
connection for hypertension and COPD will be limited to the 
theory of secondary service connection.

The veteran's claim of service connection for nicotine 
dependence was received by the RO in May 1999.  Thus, the 
provisions of 38 U.S.C.A. § 1103 apply, and the veteran's 
claim must be denied.  The veteran has asserted that he began 
smoking in service, and as a result became addicted to 
nicotine.  Although evidence has been presented from one of 
the veteran's private physicians to the effect that the 
veteran has had nicotine dependence due to smoking that 
started in service, an award of service connection for such a 
disability is precluded by the provisions of 38 U.S.C.A. § 
1103.

Where the law is dispositive of the claim, the claim should 
be denied due to a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the present 
case, 38 U.S.C.A. § 1103, which is applicable to the 
veteran's claim, specifically prohibits the payment of 
benefits for a disability on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  Therefore, there is a 
lack of entitlement under the law and the claim must be 
denied on that basis.  Id.

With regard to the veteran's claims of service connection for 
hypertension and COPD as secondary to nicotine dependence, 
the Board points out that to establish service connection on 
a secondary basis, there must be competent evidence linking 
the secondary disorder to a service-connected disability.  
Jones v. West, 12 Vet. App. 383, 385 (1999).  In this case, 
however, service connection for nicotine dependence is 
legally precluded.  As there is no legal basis for the 
veteran's secondary service connection claims for 
hypertension and COPD, these claims must be denied as lacking 
legal merit, as well.  Id. 

As a final note, the Board points out that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law, and regulations were promulgated to 
implement the provisions of the law, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Among other things, the VCAA and 
its implementing regulations redefine the obligations of VA 
with respect to the duties to inform and assist.  

In this case, however, no further notification or development 
action would be helpful to the veteran in any of his claims.  
As noted above, the veteran's claims lack legal merit.  It 
has not been claimed or otherwise shown that nicotine 
dependence, hypertension, or COPD are the result of anything 
other than the use of tobacco products.  Because, under these 
circumstances, there is no information or evidence that would 
substantiate any of the claims, the VCAA does not mandate any 
further notification or development action.  See 38 U.S.C.A. 
§ 5103(a) (extending the duty to notify to information and 
evidence required to substantiate the claim) and 38 U.S.C.A. 
§ 5103A(a)(2) (providing that the Secretary [of VA] is not 
required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim).  


ORDER

Service connection for nicotine dependence is denied.

Service connection for hypertension, claimed as secondary to 
nicotine dependence, is denied.

Service connection for chronic obstructive pulmonary disease 
(COPD), claimed as secondary to nicotine dependence, is 
denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

